DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, and the species VEGF in the reply filed on May 11, 2020, is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2020.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of  claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment and arguments filed January 25, 2021.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1-6 and 8-10 under 35 U.S.C. 102(a)(2) as being anticipated by Bidwell, III et al. (US 2016/0297868 A1). Applicant invoked the prior art exception under 35 U.S.C. 102(b)(2)(C) in the response filed January 25, 2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chilkoti (US 2010/0022455 A1).
Chilkoti teaches a pharmaceutical composition comprising an elastin-like polypeptide (ELP) coupled to a therapeutic agent (¶ [0007]), Figures 1-8, [0042]-[0075], Table 1) and a pharmaceutically acceptable carrier (¶ [0158], [0162]-[0166]), wherein the ELP includes an amino acid sequence of about 5 repeats to about 160 repeats of the amino acid sequence VPGXG, wherein X is any amino acid except proline (¶ [0007], [0059], [0060]) Embodiments with 90 repeats are specifically disclosed (¶ [0222]). An ELP sequence comprising 90 repeats of VPGXG comprises at least five repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG). Chilkoti teaches that the pharmaceutical composition further comprises a pharmaceutically acceptable carrier (¶ [0078], [0079]). Therefore, Chilkoti satisfies all of the structural limitations of claim 1. 
With respect to claims 2 and 3, Chilkoti teaches that the therapeutic agent is TGF-,  -FGF, and VEGF (Table 1).
With respect to claim 4, Chilkoti teaches that the VEGF may be VEGF165, VEGF189, VEGF206, VEGF-D, or VEGF-E, or P1GF (Table 1).

MPEP § 2112.01(II) states:”‘Products of identical chemical composition cannot have mutually exclusive properties.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.”
 In the instant case, the product taught by Chilkoti has the same structure as the claimed product: a pharmaceutical composition comprising an elastin-like polypeptide (ELP) coupled to a therapeutic agent (¶ [0007]), Figures 1-8, [0042]-[0075], Table 1) and a pharmaceutically acceptable carrier (¶ [0158], [0162]-[0166]), wherein the ELP includes an amino acid sequence of about 5 repeats to about 160 repeats of the amino acid sequence VPGXG, wherein X is any amino acid except proline (¶ [0007], [0059], [0060]). Although the Chilkoti reference does not recognize the ability of the composition to improve the deposition and retention of the therapeutic agent in the renal cortex relative to a non-conjugated therapeutic, the composition must have this property because the structure is identical. Furthermore, the claim requires an improvement relative to a non-conjugated therapeutic. The reference does not explicitly address this comparison but rather discloses the relationship between molecular weight and filtration (¶ [0038]). Finally, in Example 4, Chilkoti reports that ELP concentration was measured following systemic administration and that the highest distribution is seen in organs with the highest blood content: liver, kidneys, spleen, and lungs (¶ [0215], [0218]). Example 4 of Chilkoti provides evidence that supports the ability of the ELPs to accumulate in the kidney.
For these reasons, the claims are anticipated.
Response to the Arguments

Applicant argues that Chilkoti does not disclose repeats of the base unit GVPGX but rather a number of base units including VPGXG. In addition, Applicant argues that Chilkoti does not disclose individual repeats but rather repeats of a motif comprising 5 to 15-unit repeats. Applicant argues that the motif consists of a specific set of repeat units. As a result, Applicant argues that Chilkoti fails to disclose the limitation wherein each repeat of the amino acid sequence GVPGX (SEQ ID NO: 1) is separately and individually positioned in the ELP.
This argument is not persuasive.
Chilkoti discloses an ELP sequence comprising 90 repeats of VPGXG (¶ [0222]). This embodiment is described as having a repeat of motifs, each motif containing repeats of an individual unit. However, this embodiment, an ELP sequence comprising 90 repeats of VPGXG, has the following sequence:
VPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXGVPGXG
This sequence clearly has 89 repeats of GVPGX, which is between 5 and 320 repeats (bolded). N-terminal to the GVPGX repeats is the sequence VPGX (underlined). C-terminal to the GVPGX repeats is the amino acid G. Neither the N-terminal sequence VPGX nor the C-terminal amino acid G are excluded by the claims owing to the inclusive transitional phrase “comprising,” which allows additional, unrecited 
It is noted that the X residue in the 90 repeat embodiment of Chilkoti follows the pattern [(V1, 4, 5, 6, 10G2,7, 9A3, 8)8(V1,4,5,6G2,7,9A3,8W10)]9. This embodiment has the following sequence, which is the same as above with the X positions defined according to the formula:
VPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGVGVPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGVGVPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGVGVPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGVGVPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGVGVPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGVGVPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGVGVPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGVGVPGVGVPGGGVPGAGVPGVGVPGVGVPGVGVPGGGVPGAGVPGGGVPGWG
This sequence clearly has 89 repeats of GVPGX, which is between 5 and 320 repeats (bolded). In each repeat, X meets the requirement in claim 1 that X be any amino acid except proline. In the embodiment taught by Chikolti, X is either V, G, A or W, all of which are amino acids other than proline. Nothing in the claims nor specification excludes embodiments wherein the X has a repeating pattern in the overall polypeptide sequence. The instant claims are broader than and include this embodiment of Chikolti.
	For these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chade et al. (“Reversal of renal dysfunction by targeted administration of VEGF into the stenotic kidney: a novel potential therapeutic approach,” Am J Physiol Renal Physiol, 302: F1342-F1350, 2012; cited by Applicant) in view of Chilkoti (US 2010/0022455 A1) and Pasqualini et al. (“Organ targeting in vivo using phage display peptide libraries,” Nature 380: 364-6, 1996; cited by Applicant).
Chade et al. teach a method of treating renovascular disease comprising intrarenal delivery of VEGF (p. F1345, col 2). 
Chade et al. do not teach that the VEGF is conjugated to an elastin-like polypeptide, or to a kidney-targeting agent.
Chilkoti teaches a pharmaceutical composition comprising an elastin-like polypeptide (ELP) coupled to a therapeutic agent (¶ [0007]), Figures 1-8, [0042]-[0075], Table 1) and a pharmaceutically acceptable carrier (¶ [0158], [0162]-[0166]), wherein the ELP includes an amino acid sequence of about 5 repeats to about 160 repeats of the amino acid sequence VPGXG, wherein X is any amino acid except proline (¶ [0007], [0059], [0060]) Embodiments with 90 repeats are specifically disclosed (¶ [0222]). An ELP sequence comprising 90 repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG). Chilkoti teaches that the pharmaceutical composition further comprises a pharmaceutically acceptable carrier (¶ [0078], [0079]). Chilkoti teaches that the therapeutic agent may be VEGF (Table 1). 
Pasqualini et al. teach that CLPVASC and CGAREMC (identical to instant SEQ ID Nos: 5 and 6, respectively) are kidney-selective peptides (p. 364, col 2).

Regarding the limitation in claim 1 that “the composition enhances deposition and retention of the therapeutic agent in the renal cortex relative to the non-conjugated therapeutic”, and the limitation in claim 8 that “the composition enhances deposition and retention of the therapeutic agent in the kidney relative to the non-conjugated therapeutic”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, it would have been obvious to modify the ELP-VEGF conjugate with a kidney-targeting peptide as taught by Pasqualini et al. in order to treat the renovascular disease taught by Chade et al. The effect of the modification on deposition and retention would occur as a result of practicing the obvious method and would be a property of the obvious product.
claims 1-4, 8-10 and 21.
	Response to the Arguments
	In the response filed January 25, 2021, Applicant traversed the rejection on the grounds that Chade and Pasqualini fail to cure the deficiencies of Chilkoti raised in the traversal of the anticipation rejection. These arguments are addressed above. The obviousness rejection in maintained for the same reasons.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chade et al. (“Reversal of renal dysfunction by targeted administration of VEGF into the stenotic kidney: a novel potential therapeutic approach,” Am J Physiol Renal Physiol, 302: F1342-F1350, 2012; cited by Applicant) in view of Chilkoti (US 2010/0022444 A1) and Pasqualini et al. (“Organ targeting in vivo using phage display peptide libraries,” Nature 380: 364-6, 1996; cited by Applicant), as applied to claims 1-4, 8-10 and 21 above, in further view of Raucher et al. (US 2010/0022466 A1).
Neither Chade et al., Chilkoti, nor Pasqualini et al. teach that the repeat may be VPGXG wherein X is Val, Ala, or Gly in a 1:8:7 ratio.
Raucher et al. teach elastin-like polypeptides for delivery of therapeutic proteins. Raucher et al. teach an elastin-like polypeptide with 160 repeats of the sequence XGVPG wherein X is V, A, G in a ratio of 1:8:7 (¶ [0120], Figure 2).
It would have been obvious to conjugate a kidney-targeting peptide taught by Pasqualini et al. to an elastin-like polypeptide-VEGF conjugate taught by Chilkoti, and to substitute the kidney-targeting peptide-elastin-like polypeptide-VEGF conjugate for the VEGF in the method of treating renovascular disease taught by Chade et al. for the reasons presented above. It would have been further obvious to use the elastin-like polypeptide of Raucher et al. because Chilkoti teaches that the elastin-like 
	Response to the Arguments
	In the response filed January 25, 2021, Applicant traversed the rejection on the grounds that Chade, Pasqualini and Raucher fail to cure the deficiencies of Chilkoti raised in the traversal of the anticipation rejection. These arguments are addressed above. The obviousness rejection in maintained for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the response filed January 25, 2021, Applicant requested that the following rejections be held in abeyance.

Claims 1-6, 8-10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,081,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Patented claim 2 recites a pharmaceutical composition comprising an elastin-like polypeptide coupled to a therapeutic agent, wherein the ELP includes an amino acid sequence having about 5 to about 160 repeats of the amino acid sequence VPGXG, where X is any amino acid except proline. claim 1.
With respect to claims 2-4, patented claim 12 states that the therapeutic agent is VEGF. Patented claim 13 states that the therapeutic agent is VEGF121, VEGF165, VEGF189, VEGF206, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGF-E, or P1GF.
With respect to claims 5-6, patented claim 5 states that the ELP comprises about 160 repeats of VPGXG, wherein X is Val, Ala, or Gly in a ratio of 1:8:7 or 1:4:3.
With respect to claims 8, 9 and 21, patented claim 11 of the reference application states that the composition further comprises as kidney targeting peptide. 
With respect to claim 10, patented claim 9 states that the composition comprises Tat, which is identical to SEQ ID NO: 7, or SynB1, which is identical to SEQ ID NO: 8.

Claims 1-11, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,322,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Patented claim 5 recites a pharmaceutical composition, comprising: a therapeutically effective amount of elastin-like polypeptide (ELP) coupled to a therapeutic agent; a drug binding domain coupled to the ELP; and a pharmaceutically acceptable carrier; wherein the ELP includes an amino acid sequence having about 5 to about 320 repeats of the amino acid sequence GVPGX (SEQ ID NO: 1); wherein X in the sequence GVPGX (SEQ ID NO: 1) is any amino acid except proline; wherein the drug binding domain does not bind the therapeutic agent and wherein the therapeutically effective amount of the ELP coupled to the therapeutic agent improves the deposition and retention of the therapeutic agent in the kidney relative to a non-conjugated therapeutic, satisfying all of the limitations of claims 1 and 11.
claims 2-4, patented claim 2 states that the therapeutic agent is VEGF. Patented claim 11 states that the therapeutic agent is VEGF121, VEGF165, VEGF189, VEGF206, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGF-E, or P1GF.
With respect to claims 5-6, patented claim 7 states that the ELP comprises repeats of VPGXG, wherein X is Val, Ala, or Gly in a ratio of 1:8:7 or 1:4:3.
With respect to claim 7, patented claim 8 states that the ELP is selected from amino acid sequences of SEQ ID NOs: 2, 3 and 4.
With respect to claims 8, 9 and 21, patented claim 4 of the reference application states that the composition further comprises as kidney targeting peptide. 
With respect to claim 10, patented claim 9 states that the kidney-targeting agent is selected from amino acid sequences of SEQ ID NOs: 5, 6, 7, and 8.
With respect to claim 13, patented claim 10 states the drug-binding domain is selected from amino acid sequences of SEQ ID NOs: 9, 10, 11, and 12.

The following rejections are made over copending applications with a common inventor. These applications completed preexam processing subsequent to the mailing of the previous Office action. 

Claims 1, 5, 6, 8, 9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/834,549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 of the copending application recites a renal cortex targeting elastin-like polypeptide (ELP) comprising: up to 95 repeat units having the sequence VPGXG (SEQ ID NO: 1); wherein X in each of 
An ELP sequence comprising between 5 and 95, between 31 and 95, and between 63 and 95  repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG) for the same reasons as presented in the anticipation above.
It would have been obvious to formulate the ELP and therapeutic agent claimed in the copending application with a pharmaceutically acceptable carrier and in a therapeutically effective amount given that the copending application also claims a method of using the ELP and therapeutic agent to treat a renal disorder.
The resulting composition would satisfy all of the limitations of instant claim 1.
With respect to claims 5 and 6, copending claim 7 requires that the repeat units include V:G:A in a 1:4:3 ratio.
With respect to claims 8, 9 and 21, copending claim 8 requires that the composition further comprise a targeting domain. It would have been obvious to use a kidney-targeting agent given that the copending claims recite a  renal cortex targeting ELP.

Claims 1, 5, 6, 8, 9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/834,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 of the copending application recites a renal cortex targeting elastin-like polypeptide (ELP) comprising: up to 95 repeat units having the sequence VPGXG (SEQ ID NO: 1); wherein X in each of the repeat units is individually selected from the group consisting of any amino acid except proline, further comprising a therapeutic agent. Claims 2-4 require between 5 and 95, between 31 and 95, and between 63 and 95 of the repeat units, respectively. Claim 18 recites a method of treating a renal disorder comprising administering the ELP and therapeutic drug.
An ELP sequence comprising between 5 and 95, between 31 and 95, and between 63 and 95  repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG) for the same reasons as presented in the anticipation above.
It would have been obvious to formulate the ELP and therapeutic agent claimed in the copending application with a pharmaceutically acceptable carrier and in a therapeutically effective amount given that the copending application also claims a method of using the ELP and therapeutic agent to treat a renal disorder.
The resulting composition would satisfy all of the limitations of instant claim 1.
With respect to claims 5 and 6, copending claim 7 requires that the repeat units include V:G:A in a 1:4:3 ratio.
With respect to claims 8, 9 and 21, copending claim 8 requires that the composition further comprise a targeting domain. It would have been obvious to use a kidney-targeting agent given that the copending claims recite a  renal cortex targeting ELP.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        



cmb